DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22, 23, and 26 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tello (US2016/0220485).
Tello discloses a lens shaped patch comprising a biodegradable carrier material and an active ingredient comprising amniotic extract and/or placental extract, wherein the biodegradable material and active ingredients are combined (claim 10). The lens has an outer ring having the active ingredient and biodegradable carrier, and the inner portion does not have active ingredients (claim 20). The material used is a hydrogel (¶ 59).
Where the prior art teaches the active and carrier are combined, it is interpreted to mean they will be uniformly blended before casting. This is supported by the process described at ¶ 79, where PLGA and bleached sheep PE is mixed and wet ball milled prior to casting.
Note, with regards to item c of claim 22 and claim 26, the claims are directed to a product, and the limitations are views as intended use. Where the lens disclosed in the prior art contains the same actives with the same structure instantly claimed, the ability of the lens to treat the instantly claimed conditions would be inherent. MPEP 2112(II).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tello (US2016/0220485).
Tello is discussed above and further teaches the active ingredients are mammalian amniotic extract and/or placental extract (abstract, ¶ 3). The carrier may be poly (LD-lactide co-glycolide) copolymer (¶ 27 and claim 15).
It would have been obvious to source the extracts from mammals as suggested by Tello, and to use the preferred carrier. 
With regards to claim 23, where the reference teaches the lens may be like a traditional contact lens, having a refractory center would be an obvious variation to provide eye correction while treating the underlying condition.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,295,753 in view of Tello (US2016/0220485). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘753 discloses a method of producing dissolvable patches in the form of a contact lens comprising amniotic membrane extracts and a degradable carrier. ‘753 does not disclose the shape of the contact lens as instantly claimed, but Tello, as discussed above, makes obvious having an exterior ring of active/carrier and a clear interior hydrogel. It would have been obvious to one of ordain skill in the art to use the method of mixing and casting of ‘753 when fabricating the lens of Tello.

Claims 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13, 22, 24, and 26 of copending Application No. 16/250,304 (reference application) in view of Tello (US2016/0220485). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘304 discloses a lens shaped patch comprising a uniform mixture of biodegradable material and amniotic extract and/or placental extract. ‘304 does not disclose the shape of the contact lens at instantly claimed, but Tello, as discussed above, makes obvious having an exterior ring of active/carrier and a clear interior hydrogel. It would have been obvious to one of ordain skill in the art to modify the shape of the ‘304 lens using the guidance of Tello.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-29 of copending Application No. 17/657,757 (reference application) in view of Tello (US2016/0220485). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘757 discloses a lens shaped patch comprising a uniform mixture of biodegradable material and amniotic extract and/or placental extract. ‘304 does not disclose the shape of the contact lens at instantly claimed, but Tello, as discussed above, makes obvious having an exterior ring of active/carrier and a clear interior hydrogel. It would have been obvious to one of ordain skill in the art to modify the shape of the ‘757 lens using the guidance of Tello.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440. The examiner can normally be reached Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN J PACKARD/Primary Examiner, Art Unit 1612